                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


KIMBERLEE VEN HOUSEN,

      Plaintiff,

     v.                                              Case No. 20-CV-1097 (NJ)

WINNEBAGO INDUSTRIES, INC.
MERCEDES-BENZ USA, INC., and
RV WORLD INC OF NOKOMIS d/b/a
GERZENYS RV WORLD,

      Defendants.


STATE FARM AUTO INSURANCE COMPANY
OF BLOOMINGTON, ILLINOIS,

      Plaintiff,

KIMBERLEE VEN HOUSEN,

      Involuntary Plaintiff,

      v.                                             Case No. 20-CV-1099 (WED)

WINNEBAGO INDUSTRIES, INC. and
MERCEDES-BENZ USA, INC.,

      Defendants.


                                       ORDER


      Kimberlee Ven Housen sued Winnebago Industries, Inc., RV World, Inc. of Nokomis

d/b/a Gerzeny’s RV World, and Mercedes-Benz USA, LLC in Walworth County Circuit

Court for damages stemming from an allegedly defective Winnebago RV. Ven Housen was

insured by State Farm Mutual Automobile Insurance Company, who filed a separate lawsuit




           Case 2:20-cv-01097-NJ Filed 08/06/20 Page 1 of 4 Document 13
in Walworth County Circuit Court against Winnebago and Mercedes-Benz USA to recover

payments made to Ven Housen due to the defendants’ allegedly defective product.

Winnebago, who is represented by the same counsel in both actions, removed both cases to

federal court, invoking the court’s diversity jurisdiction under 28 U.S.C. § 1332(a)(1). (“Ven

Housen” E.D. Wis. Case No. 20-CV-1097; “State Farm” E.D. Wis. Case No. 20-CV-1099.)

Winnebago has moved for an order consolidating the two cases. (Case No. 20-CV-1097,

Docket # 3; Case No. 20-CV-1099, Docket # 2.)

       Before addressing Winnebago’s consolidation motion1, however, I must address

whether jurisdiction in this Court is proper. Under § 1332(a)(1), federal district courts have

original jurisdiction to hear all civil actions between citizens of different States when the

amount in controversy exceeds $75,000, exclusive of interest or costs. “[D]iversity jurisdiction

does not exist unless each defendant is a citizen of a different State from each plaintiff.” Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 377 (1978). The burden of persuasion for

establishing diversity jurisdiction is on the party asserting it. Hertz Corp. v. Friend, 559 U.S. 77,

96 (2010); see also Muscarello v. Ogle Cnty. Bd. of Comm’rs, 610 F.3d 416, 425 (7th Cir. 2010).

       In the Ven Housen case, Ven Housen alleges that Mercedes-Benz USA, LLC is a foreign

corporation with its “principal offices” in New Jersey (Compl. ¶ 4 in Case No. 20-CV-1097)

and Winnebago repeats this allegation in its Notice of Removal (Notice of Removal ¶ 14,

Docket # 1 in Case No. 20-CV-1097.) Although Ven Housen names Mercedes-Benz USA,

LLC as a limited liability company, it has treated it as if it were a corporation. See Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009) (“A corporation is a citizen of the states




1
 A motion to consolidate two or more cases will be decided by the judge to whom the lowest
number case is assigned. Civil L.R. 42 (E.D. Wis.).
                                                 2


           Case 2:20-cv-01097-NJ Filed 08/06/20 Page 2 of 4 Document 13
of its incorporation and principal place of business.”). Similarly, in the State Farm case, State

Farm alleges that Mercedes-Benz USA, LLC is a “foreign corporation with its principal

office” in Georgia (Compl. ¶ 4 in 20-CV-1099) and Winnebago again repeats in its Notice of

Removal that Mercedes-Benz is a “foreign corporation” with its “principal place of business”

in Georgia (Notice of Removal ¶ 15, Docket # 1 in 20-CV-1099).

       For purposes of diversity jurisdiction, the citizenship of a limited liability company is

determined by the citizenship of all its members, not on its principal place of business or the

jurisdiction under whose laws it is organized. See Muscarello, 610 F.3d at 424; see also Thomas

v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007); Belleville Catering Co. v. Champaign Mkt.

Place, LLC, 350 F.3d 691, 692 (7th Cir. 2003). Members of an LLC may include “partnerships,

corporations, and other entities that have multiple citizenships.” Hicklin Eng’g, L.C. v. Bartell,

439 F.3d 346, 347 (7th Cir.2006). “A federal court thus needs to know each member’s

citizenship, and if necessary each member’s members’ citizenships.” Id. at 348. “If even one

investor in an LP or LLC has the same citizenship as any party on the other side of the

litigation, complete diversity is missing and the suit must be dismissed.” White Pearl Inversiones

S.A. v. Cemusa, Inc., 647 F.3d 684, 686 (7th Cir. 2011).

       Alleged jurisdictional facts must be supported by competent proof. Hertz Corp., 559

U.S. at 96–97. Again, the burden of persuasion for establishing diversity jurisdiction is on the

party asserting it. Muscarello, 610 F.3d at 425. Accordingly, it is unclear from the present

complaints and Notices of Removal whether the Court has diversity jurisdiction over these

two actions. Winnebago will be granted leave to file an amended Notice of Removal in both

Case Nos. 20-CV-1097 and 20-CV-1099 to cure the defects in its jurisdictional allegations.

Failure to file amended Notices of Removal consistent with this Order by the given deadline

                                                3


          Case 2:20-cv-01097-NJ Filed 08/06/20 Page 3 of 4 Document 13
will result in remand of the actions to the Walworth County Circuit Court pursuant to 28

U.S.C. § 1447(c) for lack of subject matter jurisdiction.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Winnebago has leave to file

amended Notices of Removal in Case Nos. 20-CV-1097 and 20-CV-1099 that properly allege

Mercedes-Benz USA, LLC’s citizenship by no later than August 20, 2020. Failure to file

amended Notices of Removal consistent with this Order by the given deadline will result in

remand of these actions to state court for lack of subject matter jurisdiction.



       Dated at Milwaukee, Wisconsin this 6th day of August, 2020.


                                                    BY THE COURT
                                                               T



                                                    __________________________
                                                    ___________
                                                              ___________
                                                              __       ____________
                                                             JOSEPH
                                                    NANCY JOSEP      PH
                                                    United States Magistrate Judge




                                               4


          Case 2:20-cv-01097-NJ Filed 08/06/20 Page 4 of 4 Document 13
